88Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 82 and 85-86 are pending and rejected. Claims 1-56, 61, 65, 70-71, 73-74, 77-81, and 83-84 are cancelled. Claims 57-60, 62-64, 66-69, 72, and 75-76 are withdrawn as being directed to non-elected inventions. Claim 82 is amended and claims 85-86 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 85, the claim states “the ink formulation of claim 82”, however, claim 82 is a method claim and not a product claim such that it is unclear whether the claim is intended to depend from claim 57 (i.e. an ink formulation) or whether the claim is intended to be a process claim depending from claim 82. For the purposes of examination, the claim is being interpreted as though it is a process claim dependent on claim 82. 
	The claim also indicates that the ink comprises at least 0.0001 wt % of CuH, however, it is unclear what the basis is for the concentration, i.e. is it based on the total components of the ink or based on the amount of copper nanoparticles? The specification at page 3 indicates that CuH constitutes at least 0.0001 wt % of the ink formulation such that the claim is being interpreted as though CuH is present in an amount of at least 0.0001 wt % based on the total ink formulation. 
	Appropriate action is required without adding new matter.
	Regarding claim 86, the claim states “the ink formulation of claim 82”, however, claim 82 is a method claim and not a product claim such that it is unclear whether the claim is intended to depend from claim 57 (i.e. an ink formulation) or whether the claim is intended to be a process claim depending from claim 82. For the purposes of examination, the claim is being interpreted as though it is a process claim dependent on claim 82. 
	The claim also indicates that HPA is present in an amount between about 0.001 and 20 wt.%, however, it is unclear what the basis is for the concentration, i.e. is it based on the total components of the ink or based on the amount of copper nanoparticles as in instant claim 82? It is noted that if it is based on the amount of copper nanoparticles, then the claim will not be further limiting, however, if it is based on the total ink formulation, it will be inconsistent with the range of instant claim 82. For the purposes of examination, the claim is being interpreted as though either interpretation will meet the claimed requirements. 
	Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	

	
Claims 82, 85, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Andre, US 2015/0159029 A1 in view of Hirakoso, US 2008/0260995 A1 (provided on the PTO-892 dated 7/24/2020), and Ida, WO 2015/012356 A1.
The following citations for Ida, WO 2015/012356 A1 are in reference to Ida, US 2016/0167130 A1 which is considered to be the English translation of Ida, WO 2015/012356 A1 because it is the US national stage of the PCT application.  
	Regarding claims 82, 85, and 86, Andre teaches a process for obtaining a conductive copper pattern onto a substrate (printing or coating thin layers or patterns from a metallic printing or coating fluids that are rendered conductive by sintering, 0072-0073 and 0077, where the coating fluids or dispersions comprise metallic nanoparticles selected from nanoparticles such as copper, abstract, 0029, and 0065, such that the resulting pattern will be a conductive copper pattern), the process comprising: 
(i) printing a dispersion or a paste that comprises a copper-based material in a liquid carrier onto at least a surface region of the substrate, wherein the copper-based material of the paste consists of the copper nanoparticles (printing the metallic printing or coating fluid or paste onto a substrate, 0065 and 0072, where the metallic printing or coating fluid comprises metal nanoparticles or precursors that are reduced to be metallic nanoparticles in an amount including 100%, indicating that the dispersion can consist of metallic nanoparticles, i.e. completely reduced metallic nanoparticles, and where the particles are in a solvent or dispersion medium, i.e. a liquid carrier, so as to provide the coating fluid, abstract, 0037, 0051, 0055, 0057, 0059-0061, and 0065, where the nanoparticles can be copper nanoparticles, 0029, such that the copper-based material of the paste can consist of copper nanoparticles); 
to form a copper pattern comprising copper (where thin layers or patterns printed form the metallic printing or coating fluids are provided followed by sintering to provide the conductive thin layers, 0072, such that a pattern comprising copper will be provided);
and (ii) exposing the copper pattern to conditions to sinter the copper, said exposing being for a period of time between about 0.001 and 600 seconds, to thereby render the copper pattern conductive (where the particles are sintered at a temperature below 250°C for a time between 3 and 20 minutes to render the patterns conductive 0077-0078). Therefore, Andre teaches sintering the patterns for a time and temperature overlapping the claimed ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Andre further teaches that the metallic nanoparticle dispersion may be directly used as the coating fluid, or the coating may be optimized to include additives such as reducing agents (0066). 
Andre does not teach including CuH in the copper-based material.
Hirakoso teaches an ink composition capable of forming a metallic material where the ink composition includes fine metallic copper particles and/or fine copper hydride particles, and fine silver oxide particles or fine metallic silver particles (abstract). They teach that a metallic material can constantly be obtained by using a dispersion containing fine copper hydride particles which are hardly oxidized and excellent in storage stability (0002 and 0016). They teach that the copper hydride particles have a characteristic that they decompose at a temperature of 60 to 100°C to form metallic copper (0016). They teach that when an ink composition containing the present fine copper particles is applied to a substrate and baked, it is less likely that an oxide coating will be formed on the surface of the fine particles (0016). They teach that the ink composition is applied onto a substrate and baked to form a metallic material as a conductive film (0013). They teach that the average particle diameter of the fine metallic copper particles and/or fine copper hydride particles are at most 100 nm (0011), indicating that the copper and copper hydride particles are nanoparticles. Therefore, Hirakoso teaches forming a conductive film on a substrate using metallic nanoparticles where a mixture of copper nanoparticles and CuH nanoparticles are used, where the CuH particles provide the benefit of being hardly oxidized and excellent in storage stability, where the CuH particles are reduced to metallic copper at 60-100°C.
From the teachings of Hirakoso, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Andre to have included in the copper nanoparticle ink CuH nanoparticles and to have performed the sintering at a temperature below 250°C (as desired by Andre) but greater than 60°C because Hirakoso teaches that such nanoparticles can be mixed with copper nanoparticles in forming a conductive feature on a substrate, where CuH particles provide the benefit of being hardly oxidized, having excellent storage stability, where an oxide coating is less likely to be formed and where the particles reduce to metallic copper at 60-100°C such that it will be expected to benefit the ink of Andre by including particles that are less likely to oxidize while also converting to metallic copper during the sintering process since it will be above the temperature required for decomposing the CuH particle to conductive copper and within the sintering range of Andre. Therefore, in the process of Andre in view of Hirakoso the copper-based material will consist of copper nanoparticles and CuH, where the pattern will be exposed to conditions permitting decomposition of CuH and sintering of copper to render the pattern conductive.
Andre in view of Ida do not teach including HPA in the dispersion or paste. 
Ida teaches a metallic copper dispersion capable of maintaining dispersion stability of metallic copper particles suitable for inkjet printing and capable of allowing a metallic copper-containing film having an excellent electrical conductivity and metallic color to be manufactured in a simple manner by performing low temperature heating (abstract). They teach that the metallic copper dispersion is a dispersion containing at least an organic solvent, a polymeric dispersant, and metallic copper particles having gelatin on the particle surface (abstract). They teach manufacturing the metallic copper dispersion by reducing coper oxide in an aqueous solvent in the presence of gelatin (abstract). They teach that it is preferably to use a reducing agent having a strong reducing power so that no monovalent copper oxide occurs and/or remains during the reduction reaction, where examples include phosphorous acid and hypophosphorous acid (0047). Therefore, Ida teaches that hypophosphorous acid and phosphorous acid are reducing agents for copper.
From the teachings of Ida, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used hypophosphorous acid (HPA) as the reducing agent in the copper nanoparticle dispersion because Andre teaches including a reducing agent and Ida indicates that HPA is a suitable reducing agent for copper, where it prevents the occurrence of copper oxide such that it will be expected to act as a suitable reducing agent and provide the desired and predictable result of preventing the oxidation of the copper particles. 
As to the amount of CuH, Hirakoso teaches that it is preferred to mix the fine metallic copper particles in proportion of from 20 to 50 parts by mass per 100 parts by mass of the fine copper hydride particles (0017). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the copper nanoparticles and the CuH particles in the range suggested by Hirakoso because Hirakoso indicates that such a mixture is desirable when using copper and CuH particles. Andre teaches that the concentration of metallic nanoparticles in the fluid is in the range of 10 and 40 wt% for a low viscosity fluid or at least 45 wt% for a high viscosity fluid (0058-0059). Therefore, when using a mixture of Cu nanoparticles and CuH particles where the Cu nanoparticles are present in 20-50 pbm based on 100 pbm CuH, the range of CuH nanoparticles in the ink is about 6.67-33.33 wt % and that of Cu nanoparticles in the ink will be about 1.67-13.33 wt % for the low viscosity fluid and the range of CuH nanoparticles in the ink will be 30-37.5 wt % or more and that of Cu nanoparticles in the ink will be 7.5-15 wt % or more for the high viscosity fluid. Therefore, the range of CuH in the fluid will be within the range of instant claim 85 as interpreted as discussed in the 112(b) rejection above. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
As to the amount of HPA, Andre teaches that preferably, the total amount of additives is between 0 and 10 wt. %, preferably between 0.5 and 6 wt. %, and even more preferably between 1 and 4 wt. % (0067). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included HPA in the composition in an amount between 0 and 10 wt% because Andre indicates that such a weight percentage is suitable for including a reducing agent. Therefore, in the process of Andre in view of Hirakoso and Ida the range of reducing agent will overlap the claimed range. For example, if 100 g of coating fluid is formed, the fluid will contain 0-10 g of HPA and 1.67-13.33 g of copper particles or greater than 7.5 g of copper particles, where 0.001-20 wt% of the particles will range from 0.0000167 to greater than 1.5 g based on the copper nanoparticle amount used so as to provide HPA in an amount overlapping the range of claims 82 and 86, where the range of claim 86 is interpreted as being based on the amount of the copper nanoparticles as discussed in the 112(b) rejection above. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Further, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	

Response to Arguments
Applicant's arguments and affidavit filed 1/11/2022 have been fully considered.  
In light of the amendments to the claims, new 112(b) rejections have been made as noted above.
In light of the amendments to the claims, the previous rejections using Kawato and Bollen have been withdrawn.
Regarding the affidavit at appoints 10 and 13-14 and Applicant’s arguments at page 8, while Ida separates the nanoparticles from the mixture including the reducing agent, the primary reference of Andre teaches including a reducing agent in the ink (0066). Therefore, Andre is relied upon for the suggestion of including the reducing agent with the copper nanoparticles, where Ida is relied upon for the indication that HPA is a reducing agent for copper. 
Regarding the affidavit at points 15-18 and Applicant’s arguments at pages 8-9, it is noted that Andre teaches that the metallic nanoparticle dispersion may be directly used as a metallic printing or coating fluid, or it may be optimized with additives such as reducing agents (0066), indicating that the reducing agent is added to the dispersion for printing or coating. Further, Andre teaches preparing the metallic nanoparticle dispersion where it can include metallic particles or when using a precursor, the degree of reduction of the precursor to metallic nanoparticles is between 60 and 100% (0055, 0057, and 0061), such that the metallic nanoparticle dispersion can include only metallic nanoparticles where the reducing agent is then added to the dispersion. Therefore, the Andre provides an ink that includes copper nanoparticles and reducing agent that will be included during the patterning step, where Ida provides the suggestion of using HPA as the reducing agent. While Ida removes the reducing agent prior to patterning, the primary reference of Andre indicates that a reducing agent is desirably included as an additive in the ink printing on to the substrate. While Applicant argues that retaining the reducing agent may render Ida inoperative for its intended purpose, Ida is only relied upon for the indication the HPA is a reducing agent for copper, where Andre is modified to include HPA as the reducing agent included as an additive. Therefore, after review of the affidavit and arguments, they are not sufficient to overcome the above rejection.
As to the affidavit at points 19-31 and Applicant’s arguments over Bollen, the rejection using Bollen has been withdrawn in light of the amendments to the claims, therefore, these arguments are considered moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718